Notice of Allowability
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 20 September 2021 has been entered.  
The previous rejections of claims 2, 4, 6, 11, 19 and 20 under 35 U.S.C. 112, second paragraph and claims 1-13, 16-24, 26, 27, 29-35, 37 and 38 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knuckles et al. (“Soluble Protein from Alfalfa Juice by Membrane Filtration” – J. Agr. Food Chem., Vol. 23, No. 2, 1975, pp. 209-212) in view of Betschart et al. (“Extractability and Solubility of Leaf Protein”, J. Agr. Food Chem., Vol. 21, No. 1, 1973, pp. 60-65), Fiorentini et al. (“The proteins from leaves”, Qual Plant Foods Hum Nutri, 32, (1983), pp. 335-350), D’Alvise et al. (“Removal of Polyphenols and Recovery of Proteins from Alfalfa White Protein Concentrate by Ultrafiltration and Adsorbent Resin Separations” – Separation Science and Technology, 35(15), 2000, pp. 2453-2472) and Rohm (Amberlite® XAD16 – Product Data Sheet, 2003, pp. 1-4) are withdrawn in light of Applicants amendment and remarks filed 20 September 2021.
Claims 1-13, 16-24, 26, 27, 29-35, 37 and 38 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brennen Baylor on 4 November 2021.



Claim 11:
The method according to claim 2, wherein in step 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Knuckles et al., disclose a method of isolating soluble protein from alfalfa and the resulting protein powder (p. 209/Abstract, Introduction) comprising the steps of:  (a) extracting juice from fresh alfalfa using a meat grinder and a hydraulic press (i.e. disrupting the plant cells of said alfalfa); (b) heating the alfalfa juice at a temperature of 56°-60°C for 20 sec.; (c) cooling the heated alfalfa juice; (d) centrifuging the cooled alfalfa juice to remove the precipitated green chloroplastic material and obtain a protein solution; (e) subjecting the protein solution to ultrafiltration and diafiltration to obtain a concentrated protein solution; and (f) freeze drying (i.e. lyophilisation) the concentrated protein solution to obtain a bland tasting, cream colored, water-soluble powder (p. 209-211/Experimental section, Results and Discussion).  Knuckles et al. also disclose adding 0.1% (based on fresh weight of alfalfa) sodium metabisulfite prior to extracting the juice (p. 209/Experimental section). 

D’Alvise et al. teach subjecting alfalfa permeate (i.e. plant protein concentrate) to adsorption, using a hydrophobic resin, Amberlite XAD 16, in order to remove any residual polyphenol content in the concentrate.
Fiorentini et al. teach generally about the extraction of proteins from leaves (p. 335/Abstract).  Fiorentini et al. disclose proteins are recovered from the squeeze juices of the leaves or grasses (p. 343/Cytoplasmatic LPCs).  Fiorentini et al. teach the cholorplastic fraction in suspension can be easily agglomerated and removed by centrifugation and/or filtration (p. 343/Cytoplasmatic LPCs).  Fiorentini et al. teach the chloroplastic fraction can be agglomerated by heat or the addition of polyelectrolytes (p. 343/Cytoplasmatic LPCs).  
While Fiorentini et al. teach polyelectrolytes, Fiorentini et al. does not teach or suggest divalent cations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759